Spoeford, J.*
On the 27th of March, 1849, the sum of $899 69, was deposited with the Treasurer of the city of Lafayette, for the plaintiffs.
This money was used by the city of Lafayette, being paid out by the Treasurer, upon orders by the finance committee, for the necessities of the city.
When the plaintiff's applied for it, they were told that the city had expended it, and could not then restore it, being short of funds.
On the 23d of February, 1862, the city of Lafayette was incorporated with the city of New Orleans, and its debt assumed by the latter city. Acts 186.2, pp. 66-6.
The Treasurer of New Orleans offered to pay the principal without any interest, provided the plaintiffs would give a receipt in full for their claim.
The plaintiffs declining this proposition, brought suit and recovered judgment for the sum of $917 84, with eight per cent, interest, from the 27th of March, 1849, ar.d the city has appealed.
The depositary “ owes no interest for the money deposited in his hands, except from the day on which he became a defaulter, by delaying to restore it.” O. C. 2919.
The time is not fixed with precision by the evidence. The only thing certain is that the city of Lafayette, upon application, declined to refund the money at some time before the annexation to New Orleans, that is prior to the 23d of February, 1862. Interest should be allowed only from that date, as it was the plaintiffs’ duty to show when the city was in default.
In the absence of a contract, or a special law, (neither of which is shown to have existed,) five per cent, per annum is the rate of interest in Louisiana.
It is therefore ordered, that the judgment appealed from be reversed ; and, proceeding to render such judgment as should have been rendered, it is ordered and decreed, that the plaintiffs recover of the defendant, the sum of eight hundred and ninety-nine dollars and sixty-nine cents, with five per cent, interest thereon, from the 22d day of February, 1852, until paid, and the costs of the District Court. It is further ordered and decreed, that the costs of this appeal be paid by the plaintiffs and appellees.

Lea, J., not having been present at the argument, took no part in this decision.